Citation Nr: 1138039	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  05-21 570	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(Please note this decision is provided in compliance with an April 26, 2011, order by the United States Court of Appeals for Veterans Claims and does not address a new or additional matter for adjudication; the issue of entitlement to a TDIU was previously remanded by the Board of Veterans Appeals under the same docket number in a January 31, 2011, decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 14, 1978, to April 3, 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 29, 2009, determination which referred the issue of entitlement to a TDIU to the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) for adjudication.  In an April 26, 2011, decision the United States Court of Appeals for Veterans Claims (hereinafter "the Court") vacated and reversed the Board's June 29, 2009, determination as to the appropriate status of the TDIU issue on that date.  It is significant to note, however, that prior to the Court's decision and in accordance with the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Board had remanded this issue for development and adjudication in a January 31, 2011, decision under the same docket number and arising from the same initial claim and notice of disagreement (NOD) from a September 2004 rating decision.  

"There can be only one valid NOD as to a particular claim, extending to all subsequent RO and [Board] adjudications on the same claim until a final RO or [Board] decision has been rendered in that matter, or the appeal has been withdrawn by the claimant."  Hamilton v. Brown, 4 Vet. App. 528, 538 (en banc), aff'd, 39 F.3d 1574, 1582-85 (Fed.Cir.1994); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  The issue of entitlement to TDIU remains on appeal as a result of the January 31, 2011, Board remand and no further action is required as a result of the Court's April 26, 2011, decision other than compliance with the Board's January 2011 remand as well as the directives below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the issue of entitlement to a TDIU was previously remanded by the Board of Veterans Appeals under the same docket number in January 31, 2011.  This remand order is provided in compliance with an April 26, 2011, order by of the Court and does not address a new or additional matter for adjudication.  There is no evidence of record, however, that the action requested in the Board's January 31, 2011, remand has been completed, and in view of this fact and the lapse in time, the RO should afford the Veteran a VA examination to assess the current impact of his service-connected skin disease on his employability.  See, e.g., Friscia v. Brown, 7 Vet. App. 294 (1995).  The Board regrets any additional delay or confusion in the development of the matter on appeal.

Accordingly, the matter is REMANDED for development as previously requested: 

1.  As previously requested in the Board's January 31, 2011, remand order, the RO/AMC should take appropriate steps to send the Veteran and his representative, a letter requesting that the Veteran provide information, and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the TDIU claim. 

In particular, the RO/AMC should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning his past employment.  The RO/AMC should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate entitlement to TDIU and what VA will do. 

2.  The Veteran should be scheduled for an appropriate VA examination to evaluate his service-connected skin disability.  In particular, the examiner should (a) comment generally on the functional and industrial impairment caused by the service-connected disability and (b) indicate whether, without consideration of the Veteran's age or nonservice-connected disabilities, the service-connected disability prevents him from securing and following a substantially gainful occupation.
 
All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the RO/AMC should thereafter develop and formally adjudicate the TDIU claim.  If the claim remains denied, the RO/AMC should issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                        ____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


